IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 01-50930
                       _____________________


CIPRIANO GALVAN; JUAN M. ALVAREZ; ARMANDO
TELLEZ; RALPH G. MACIEL; RONALD MASON;
SANTIAGO QUINONES; ROBERT VASQUEZ; JUAN
MARTINEZ; CARLOS M. ROJAS; FRANK G. BESA;
GILBERTO CAMACHO; REYNALDO DE LEON; HECTOR
BUSTOS; JOE DIMAS; RICHARD JIMENEZ; ROBERT
RODRIGUEZ; NICOLAS CAMACHO; FRANK GONZALEZ;
LOUIE ROJAS,

                                               Plaintiffs-Appellants,
v.

UNITED STATES DEPARTMENT OF DEFENSE; WILLIAM
S. COHEN, Secretary, Department of Defense;
DEPARTMENT OF THE UNITED STATES AIR FORCE;
F. WHITTEN PETERS, Acting Secretary, United
States Air Force; SAN ANTONIO LOGISTICS CENTER;
PAUL L. BIELOWICZ, Major General, San Antonio
Logistics Center; OFFICE OF PERSONNEL MANAGEMENT,

                                               Defendants-Appellees.

                      ----------------------
           Appeal from the United States District Court
     for the Western District of Texas, San Antonio Division
                           (SA-00-CV-517)
                      ----------------------
                          August 12, 2002
Before WIENER, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Appellants are nineteen individuals who were involuntarily

separated from their civil service employment by the Department of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Defense (“DOD”) and the Department of the Air Force (“Air Force”)

as the result of a reduction in force (“RIF”) at Kelley Air Force

Base, San Antonio, Texas, which eventually closed altogether.

Appellants ask us to reverse the district court’s summary judgment

dismissing their claims that, as preference-eligible veterans, they

were not accorded their preferential rights.     After the previous

suit was dismissed for failure to exhaust administrative remedies,

appellants filed administrative complaints with the Department of

Labor (“DOL”) contending that the DOD’s Priority Placement Program

(“PPP”) failed to give them the veterans’ preference to which they

were entitled under 5 U.S.C. §§ 1302 and 3502.     The DOL rejected

the claims because, as a non-statutory program, the PPP did not

require that these veterans be afforded such preferences during the

RIF.

       After the instant action was filed, the defendants moved to

dismiss the complaint or, alternatively, for summary judgment,

arguing that the statutory veterans’ preference applied only to

determinations of job retention during the RIF, which preference

the appellants concededly received.      Defendants contended that

there was no legal basis for engrafting a further preference on the

PPP, which is a non-statutory, non-regulatory program instituted in

the discretion of the DOD.

       In granting summary judgment to the defendants, the district

court adopted the Magistrate Judge’s Report and Recommendations,

which concluded, inter alia, that appellants failed to demonstrate

                                  2
a statutory basis for a veterans’ preference in the PPP; that the

PPP   is    an   internal      program    of   the    DOD   not   governed     by   any

regulation, statute, or rule; that the PPP is neutral in operation,

matching job skills and experience with specifications of available

agency positions; that § 1302 granted                   the Office of Personnel

Management (“OPM”) authority to issue necessary regulations for

implementation of the Veterans’ Preference Act and that § 3502

defined the rights of preference-eligible veterans only in a RIF

situation; that appellants were given preference as required by §

3502 during the September, 1999 RIF by being allowed to retain

their      positions    for    periods    of   time    longer     than   non-veteran

employees; that the legislative history of the Veterans’ Employment

Opportunities       Act       of   1998   demonstrated       that    Congress       had

considered, but did not enact, legislation in 1997 that would have

provided protection beyond § 3502 by extending veterans’ preference

rights to the PPP; that, because the PPP deals only with the

movement of incumbent employees from jobs within the DOD, it is

subject to that department’s discretion; and that under the instant

circumstances,         the    Veterans’   Preference        Act   does   not   accord

appellants any preference rights.

      We have now reviewed the record on appeal and the facts and

the law as analyzed by able counsel in their appellate briefs and

oral arguments, as a result of which we are convinced that the

district court providently granted the defendants’ summary judgment

motion to dismiss the appellants’ action.                    Principally for the

                                           3
reasons expressed by the magistrate judge, we affirm the judgment

of the district court in all respects.

AFFIRMED.
                                             S:\OPINIONS\UNPUB\01\01-50930.0.wpd
                                                                4/29/04 6:54 pm




                                4